DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have been newly amended to limit the process of making to two means: plus-minus inversion or submerged reduction.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The terminal disclaimer identifies a party who is not an applicant.  See response to Terminal Disclaimer filed 12/21/21.

Response to Arguments
Applicant’s arguments, see page 5, filed 12/20/21, with respect to the rejection(s) of claim(s) 15, 18, 19-27 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1, 2, 3, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No.: 11014073 and in view of McGrath (US Pat.: 6419998). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘073 overlaps the features of Claims 1, 2, 3, and 4 in this application except that Claim 1 in ‘073 does not require that the metal in the pores are metal oxides and it does not describe use of a plus-minus inversion or a submerged reduction.  As to the later, Claim 10 of ‘073 describes use of plasma ablation in liquid and a positive negative inversion and reduction in liquid.
	As to the metals in the pores being oxides, McGrath describes a method for making metal catalysts deposited on supports (title).  The supports are in the form of particles (col. 5, lines 26-27 and col. 3, lines 28-29).  In their process, McGrath describes using laser irradiation to convert particles, which can recombine to form small agglomerations of atoms (col. 2, lines 47-51) in a suspension (col. 2, lines 54-55) with a catalyst support (col. 3, lines 27-30, col. 3, lines 65-67 to col. 4, lines 1-4).  The catalyst support can be zeolite (col. 4, line 1).  The metals that are supported on the substrate may be metals or oxides of those metals (col. 3, lines 55-60).

	As to 5, Claim 3 in ‘073 discloses Mn and V.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 20, 21, 22, 24, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Martinez (US Pub.: 2014/0128246) (G-M) and in view of Kim (US Pub.: 2012/0301363).
As to Claims 15, 20 and 24, G-M describes a catalyst composition that incorporates one or more types of catalytic nanoparticles within a mesoporous zeolite (para. 63).  These nanoparticles may be in the form of its metal oxide (para. 62).  The mesoporous zeolite may have one or more types of catalytic nanoparticles embedded or incorporated within the sieve using a known incorporation method, such as: sonication, microwave irradiation, pulse laser ablation, gamma radiation, plasma reduction, etc (para. 63).  This is done by incorporating and/or dispersing one or more types of catalytic nanoparticles within the mesoporous zeolite (para. 63) in order to make the product described above. 
The plasma reduction means may be considered to meet the submerged reduction means as described in the specification of this application (see PG Pub, para. 62).  

As to the aggregation feature, G-M teaches that catalyst particles in zeolites agglomerate and then migrate to the surface (para. 73, 74).  Although G-M explains that this is undesirable, the reference explains that this occurs nonetheless and therefore seemingly unavoidable (para. 86, para. 90 describes some suppression of this but not an elimination).  
	G-M does not specifically state that the metal particles are aggregated by the plasma reduction however.
	Kim explains that particulate catalysts may be aggregated by a number of process, such as: precipitation, immersion, hydrothermal synthesis, sol-gel or plasma treatment (para. 96).  The field of endeavor is similar because both G-M and Kim relate to catalyst and the manufacture of these catalysts.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that use of plasma in G-M would aggregate the catalyst particles because Kim explains that this treatment is known to provide this result. 

	As to Claim 21, the agglomerated metals of G-M and Kim above can be considered to be formed from the base metals themselves. 



As to Claim 27, G-M explains that catalyst particles in the zeolite agglomerate and grow onto the surface of the zeolite (para. 90, 86) but that in some sieves tested, that only occurred with some of the catalyst particles (para. 90). Therefore, these materials had some catalyst particles that agglomerated and migrated to the surface and some catalyst particles that remained within the sieve in nanoparticle form (para. 90).

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-M and Kim as applied to claim 15 above, and further in view of Yu (US Pub.: 2011/0065025) and in view of Chu (US Pub.: 2012/0077672).
G-M describes use of plasma reduction, microwave irradiation, pulsed laser ablation and other known means to incorporate a metal catalyst into a zeolite (para. 63).  Some of these metals include Mo, Ni, Pd, Pt, Ce (para. 62).  The reference does not specifically state that this is performed by submerging the metal ions into a reducing agent while exposing it to plasma/microwaves.
Yu describes a Pt alloy on a support catalyst (title).  The support can be a porous carbon structure (para. 13, 29, 70, 99).  In one example, Yu describes making the Pt metal using a NaBH4 reducing agent in solution, followed by combining a carbon support source (VC in the examples) with the platinum precursor in a solution and mixing the solution (para. 86).  The Pt is in an oxidized form (see formula in para. 104).  
ethylene glycol is added and the mixture is microwaved and stirred (para. 86).  This combination creates a dispersion of ingredients (abstract, para. 11, 19, 20, 23, 28).  The dispersion of metal and support is then heated using a microwave oven (para. 86).  The product is then filtered and dried (para. 86).  The metals penetrate uniformily into the pores of the support in the product (para. 99, first and second para).  
As to the Pt being agglomerated, Yu teaches that use of a reducing agent (NaBH4) produces larger platinum particles with some particle agglomeration (para. 87).
The produced material may include other metal oxides as well (para. 30).
This reference is analogous to G-M because it relates to a method of making a catalyst on a support.
	As to ethylene glycol being a reducing agent, Chu explains that ethylene glycol solution can serve as both a solvent and a reductant when used with catalyst particles, such as a Pt precursor (para. 43) when used as a catalyst (para. 63).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to irradiate a slurry of catalyst particles and the support using microwaves using a solvent that functions as a reducing agent, which also agglomerates the metals, as taught by Yu and Chu because this process is a known means to support a metal onto a support. 

As to Claim 19, ethylene glycol of Cho (para. 43) can be considered organic.

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-M and Kim as applied to claim 15 above, and further in view of Kumar (US Pub.: 2004/0001782).
G-M explains that their zeolite can include ceria (para. 62), but does not describe the a ceria-zirconia complex or any of the other ceria-based complexes in claim 23.
Kumar describes use of ceria and explains that when ceria is stabilized by zirconia, it prevents ceria from undergoing undesirable phase transformation (para. 103).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ceria in the form of ceria-stabilized by zirconia, as taught by Kumar for use with G-M and Kim because Kumar explains that zirconia prevents ceria from undergoing undesirable phase transformation. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over G-M and Kim as applied to claim 15 above, and further in view of Nosaka (JP 63109159).
G-M and Kim does not disclose that the catalyst metal clusters are positively charged and supported onto the porous support due to the resulting electrostatic interaction.
Nosaka describes a method for depositing metal catalyst onto inorganic porous carriers (abstract).  Nosaka explains that in their process, catalyst metals are heated by plasma causing the metals to be positively charged prior to be deposited onto a carrier (constitution).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plasma treatment of the metal of G-M and Kim produces positively charged metals that are then supported onto their carriers, as taught by Nosaka 
	As to the production of the electrostatic interaction of metal and support, although Nosaka does not specifically state this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process would produce the same result. 
References Made of Record
	The following additional references from the examiner’s search are made of record:
McGrath (US Pat.: 6419998) and in view of Sakai (US Pub.: 2013/0189607).  McGrath describes a method for making metal catalysts deposited on supports (title).  The supports are in the form of particles (col. 5, lines 26-27 and col. 3, lines 28-29).  In their process, McGrath describes using laser irradiation to convert particles, which can recombine to form small agglomerations of atoms (col. 2, lines 47-51) in a suspension (col. 2, lines 54-55) with a catalyst support (col. 3, lines 27-30, col. 3, lines 65-67 to col. 4, lines 1-4).  The catalyst support can be zeolite (col. 4, line 1).  The metals that are supported on the substrate may be metal oxides (col. 4, lines 1-4).  As to the pore feature, McGrath explains that their catalyst supports, which can include zeolite, have pores (col. 5, line 32).
According to the specification of this application, useable methods to manufacture the claimed catalyst can include combining a metal oxide with a zeolite in solution and performing laser ablation using a laser and lens to produce clusters of the metal oxides (see specification of 
	Since the process of making the supported catalyst with the zeolite support is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making will produce the same product.
	Furthermore, regarding the metal being in the pores, although McGrath does not state that the metal combined with the zeolite support will end up in the pores of the zeolite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used will produce the same result absent evidence to the contrary.
	As to the additional features in Claim 15 describing the charges of the metal oxide and the support and that they interact by electrostatic interaction, although the reference does not specifically disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process of making would produce the same properties, such as positively charging the metal oxide and supporting at least some of them on the acid sites within the pore/pores of the zeolite particles by electrostatic interaction.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 4, 2022